                          Case 20-10343-LSS                Doc 5558          Filed 07/12/21          Page 1 of 3




                                                        District of Delaware

                                  In re Boy Scouts of America, Case No. 20-10343
                                                                                         Court ID (Court use only)_____________

                    NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant to
Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                                     Name of Transferor
Argo Partners                                                          SIFFRON

Name and Address for notices and payments:                             Court Record Address of Transferor
12 West 37th Street, Ste. 900                                          (Court Use Only)
New York, NY 10018
Phone: 212-699-1102                                                    Name & Current Address of Transferor
                                                                       SIFFRON
                                                                       8181 DARROW RD
                                                                       ATTN: CORI WARD- ACCOUNTING DEPT
                                                                       TWINSBURG,OH 44087
                                                                       Phone: (330) 998-7800

                                                                       Court Claim #
                                                                       Sched F $1,032.19


I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Matt Friend                                                        Date: July 12, 2021
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                      ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security
has been filed in the clerk's office of this court as evidence of the transfer. Objections must be filed with the
court within twenty (20) days of the mailing of this notice. If no objection is timely received by the court, the
transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                                ______________________________
                                                                                CLERK OF THE COURT
Case 20-10343-LSS   Doc 5558   Filed 07/12/21   Page 2 of 3
Case 20-10343-LSS   Doc 5558    Filed 07/12/21   Page 3 of 3




                         12th        July
